EXHIBIT 10.38

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

BETWEEN

SAVVIS COMMUNICATIONS CORPORATION

AND

CISCO SYSTEMS CAPITAL CORPORATION

This Second Amendment (the “Amendment”) to the Loan and Security Agreement (the
“Agreement”) by and between Cisco Systems Capital Corporation (“Lender”), a
Nevada corporation having its principal place of business at 170 West Tasman
Drive, Mailstop SJC-13, 3rd Floor, San Jose, California 95134, and Savvis
Communications Corporation, a Missouri corporation (“Borrower”) having its
principal place of business at 1 Savvis Parkway, Town & Country, MO, 63017, is
entered into as of the date of December 18, 2007 (the “Effective Date”). Unless
expressly provided for herein, capitalized terms not otherwise defined herein
have the meanings specified in the Agreement.

WHEREAS, Lender and Borrower have previously entered into the Agreement as of
December 18, 2006;

WHEREAS, Lender and Borrower have previously amended the Agreement through a
First Amendment entered into on July 31, 2007;

WHEREAS, Lender and Borrower have agreed to amend the terms of the Agreement
under the terms and conditions set forth in this Amendment;

NOW WHEREFORE, the parties agree to amend the Agreement as follows:

 

  1. Section IA shall be deleted and replaced in its entirety with the following
text:

I. LOANS AND PAYMENT.

A. Loans. Subject to the terms and conditions of this Agreement, Lender agrees
to make advances (each, a “Loan”) available to Borrower from time to time from
and after the Effective Date until the Availability Termination Date (as defined
below) for use by Borrower in the purchase of certain Equipment (as defined
below). The aggregate principal amount of the Loans outstanding at any time
shall not exceed $33,000,000, and the principal amount of any Loan shall not
exceed the aggregate of (1) the purchase price of the Equipment being financed
by such Loan and (2) certain taxes and other costs incurred by Borrower in
connection with such purchase, as approved by Lender in its sole discretion (the
“Related Costs”). Amounts repaid on the Loans may not be reborrowed. The
proceeds of the Loans shall be used solely to finance the purchase of the
Equipment and payment of the Related Costs. “Equipment” means networking and
telecommunications equipment and other related networking and telecommunications
goods, spare parts, accessories maintenance, software and services that Cisco
Systems, Inc. manufactures, assembles, sells, licenses or provides, either
directly or through any distributor or other reseller or vendor reasonably
satisfactory to Cisco Systems, Inc. “Availability Termination Date” means the
earliest of (1) December 31, 2008, (2) the date Lender’s obligation to advance
funds is terminated pursuant to Section VI, and (3) the date of indefeasible
prepayment in full by Borrower of the Obligations pursuant to the terms of this
Agreement.

All other terms and conditions of the Agreement remain unchanged and in full
force and effect. This Amendment and the Agreement are the complete agreements
between the parties hereto regarding this subject matter. There are no
conditions, understandings, agreements, representations, or warranties,
expressed or implied, which are not specified herein or therein. In the event of
a conflict between the Agreement and this Amendment, this Amendment will prevail
with regard to the subject matter herein.

 

1



--------------------------------------------------------------------------------

This Agreement may be executed in any number of separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed. Each party warrants and represents that its respective signatories
whose signatures appear below have been and are on the date of signature duly
authorized to execute this Amendment.

 

LENDER:

CISCO SYSTEMS CAPITAL CORPORATION

   

BORROWER:

SAVVIS COMMUNICATIONS CORPORATION

/s/ Authorized Signatory       /s/ Jeffrey H. Von Deylen Authorized Signature  
    Authorized Signature         Jeffrey H. Von Deylen - CFO Name       Name
December 17, 2007       December 18, 2007 Date       Date

 

2